Citation Nr: 0817643	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO. 04-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1. Entitlement to support for requested self-employment, 
pursuant to Department of Veteran Affairs (VA) vocational 
rehabilitation services.

2. Propriety of discontinuance of VA vocational 
rehabilitation services.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active service from March 1981 to August 
1983. 

This case comes before the Board of Veterans' Appeals (Board) 
from multiple determinations by the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified via videoconference at a Board 
hearing in August 2004. This matter was previously before the 
Board and was remanded in May 2005.


FINDING OF FACT

1. VA has made consistent, concerted efforts to assist the 
veteran with development of a viable business plan for self-
employment purposes for Vocational Rehabilitation and 
Education (VR&E) to include contracting with multiple 
professionals to provide extensive technical and legal 
services to the veteran to assist him with development of a 
viable business plan and arranging several meetings with the 
veteran to discuss his progress. 

2. The veteran has not shown satisfactory cooperation or 
conduct in that he has repeatedly failed to provide requested 
financial and tax information and failed to attend scheduled 
meetings.



CONCLUSIONS OF LAW

1. The applicable criteria for additional Chapter 31 
vocational rehabilitation training have not been met. 38 
U.S.C.A. §§ 3102, 3103, 3106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 21.41, 21.42, 21.44, 21.50(e), 21.51(f)(2)(iii), 
21.53, 21.362, 21.364 (2007).

2. The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective August 23, 2003, was proper. 38 U.S.C.A. §§ 
3111, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.197, 
21.198, 21.362, 21.364 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA will notify a claimant of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim, 
and assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2007). The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), are relevant 
to Chapter 51 of Title 38 of the United States Code and do 
not apply in vocational rehabilitation benefits which are 
governed by Chapter 31. See Barger v. Principi, 16 Vet. App. 
132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).

Notwithstanding, VA educational programs have their own 
provisions that address notification and assistance. For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provision of § 21.1032(a)." In this case all 
relevant and probative evidence is contained in the veteran's 
Counseling/Evaluation Rehabilitation folders pertaining to 
his application for Chapter 31 benefits and the evaluations 
and counseling records generated in connection with that 
application. As will be explained in greater detail below, 
the veteran has also been provided with considerable 
information outlining his due process rights, and the 
requirements for entitlement to VR&E services as well as the 
information and action that were required of him in order to 
assist VA in delivering those services.

These documents, including a May 2005 VCAA-style notice 
letter pertinent to VR&E benefits, the June 2004 statement of 
the case, the August 2005 supplemental statement of the case, 
and the May 2005 Board remand, provided notification of the 
information and evidence necessary to substantiate this 
claim, and indicated to the veteran that the RO would make 
reasonable efforts to obtain relevant records adequately 
identified by the veteran. During the course of the 
development of the case, the veteran made it clear that he 
did not wish to provide any further information to the RO, 
which is one of the critical matters at issue. Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.

Facts

The veteran's VR&E program has a lengthy history, with the 
veteran participating in several different types of training 
over the years, starting in approximately 1985. At issue is 
the veteran's current VR&E program. In June 1997, a 
"Counseling Record - Narrative Report" shows that the VA 
counseling psychologist found the veteran essentially 
unemployable in the general labor market and stated that he 
would consider the veteran unemployable if not for the 
prospect of self-employment. In 1999, 2000, and 2001, 
services were approved to determine suitability and viability 
of brewhouse owner as a vocational goal, to assist in 
resolution of legal issues concerning the purchase and 
operation of a brewery operated by the veteran and completion 
of a business plan. The record contains extensive 
correspondence regarding the veteran's efforts in this 
process, including updates from an independent consultant, 
B.G.L., who VA contracted with to assist the veteran with his 
self-employment plan. The veteran submitted various legal and 
financial documents dealing with the proposed purchase of a 
brewery. 

A December 2000 letter from J.H, VR&E Officer, noted that he 
had a November 8 meeting with the veteran and was writing to 
follow up on several issues. J.H noted that the services the 
veteran was entitled to were the services that had been 
outlined in his rehabilitation plan and that the current plan 
called on VA to work with him to determine the suitability of 
"brewhouse owner" as a vocational goal and that the plan 
did authorize payment of some specific legal fees, but that 
because the plan did not authorize payment of attorney fees, 
VA was not able to pay for those services which the veteran 
had secured on his own without prior VA approval. 

J.H. noted that when he had met with the veteran in August 
1999, he had requested that the veteran provide a written 
request outlining his needs regarding technical assistance 
from B.G.L. and specifics regarding his needs for legal 
representation in the purchase of a brewery. J.H. noted that 
the veteran had not provided such written request. J.H. noted 
that VA does not provide for open-ended legal services, but 
instead identifies specific actions and authorizes services 
for those actions, such as the development of a business plan 
or the preparation of a lease. J.H. also noted that the 
veteran's VA counselor was J.B. who had the responsibility 
for working with the veteran in identifying the veteran's 
needs, developing a plan of services and forwarding the 
veteran's requests for outside approvals when needed. J.H 
recommended that the veteran meet with J.B. to review and 
update the veteran's VR&E plan.

J.H also noted that the veteran had indicated needing 
$120,000 to purchase a brewing system for his business and 
that J.H. had indicated that a proposal of that magnitude 
would require the approval of a higher agency and that the 
decision to proceed with the veteran's request rested with 
J.B. J.H. went on to note that in order to proceed with the 
veteran's request, VA would need full financial disclosure 
from the veteran regarding the business proposal, other 
funding resources, the veteran's own financial contribution 
to the business, his credit worthiness, and any financial 
arrangements with other parties that related to the business. 
J.H. also noted that VA would need an independent review of 
the veteran's business proposal and that the review would 
include an opinion as to the soundness of the proposal.

A January 2001 letter from J.B to the veteran notes that "as 
the person assigned to assist with your vocational 
rehabilitation program, I have scheduled a visit with you at 
the time and place shown below", and the letter shows a 
meeting scheduled at the Iowa Work Force Center on January 
12, 2001 at 10:00 am. A meeting did take place sometime in 
January 2001. A February 2001 note in the claims file shows 
that J.B. met with B.G.L. to discuss the veteran's needs. 
This note reflects that the veteran had asked VA to assist 
him in starting a brewery as part of his rehabilitation 
program and that B.G.L. was to provide the information 
necessary to develop a business plan outlining the details 
and cost of opening the brewery. The note explained that J.B. 
had provided B.G.L. with a list of information needed such as 
articles of incorporation, employee requirements, etc. The 
requested information was to be used by a contracted 
consultant to develop a business plan. A March 2001 document 
shows that VA contracted with The Institute for Social and 
Economic Development (ISED) to prepare a business plan for 
the veteran. In June 2001, VA requested assistance from the 
Small Business Administration (SBA) in evaluating the 
veteran's business plan. In June 2001, VA drafted a contract 
to provide business consultation in the form of a business 
plan for the veteran's proposed business venture. In July 
2001, J.B sent a letter to the veteran noting that the 
veteran had left him a message stating that he had concerns 
with the contract to create a business plan and that J.B. had 
attempted to get back in touch with the veteran, but the 
veteran had not returned his calls or visited the office. 

In August 2001, J.B. again wrote the veteran and noted that 
VA did not know how the veteran wanted it to proceed with 
contracting with B.G.L. J.B. noted that the veteran needed to 
decide if he wanted B.G.L. to work with him as a consultant 
or to develop his business plan and stated that B.G.L. could 
not do both at the same time as it would create a conflict of 
interest. J.B. noted that since he had not heard from the 
veteran, VA did not know how to proceed and that the veteran 
should contact J.B. if the veteran still wanted to proceed.

A September 2001 letter from B.G.L. to VA noted that the 
veteran's project currently "seems to be moving forward very 
well." B.G.L. provided some information on the veteran's 
progress, but indicated additional information was needed for 
him to complete a business plan. In October 2001, J.B. wrote 
to B.G.L. and noted that B.G.L. had not yet sent the synopsis 
of where he was in the business plan, as he had said he 
would. In November 2001, B.G.L. sent J.B. a letter detailing 
the progress that had been made in the development of the 
veteran's business plan and stated that he still needed some 
more details in order to develop the business plan.

In May 2002, B.G.L. wrote to J.B. and informed him that he 
had sent a draft of the business plan to the veteran for 
review in February. On February 13, 2002, the veteran called 
VA and said B.G.L. would be dropping off the business plan on 
"Friday or Tuesday." On February 22, a note in the file 
shows that the veteran again called VA and said the business 
plan was ready and would be dropped off by B.G.L. The note 
shows that VA also requested the veteran provide the articles 
of incorporation for his company.

A March 5, 2002 letter from J.B. to the veteran noted that 
neither the veteran nor B.G.L. had yet provided VA with a 
copy of the business plan or the articles of incorporation. A 
March 13, 2002 letter from J.B. to the veteran noted that 
J.B. was interrupting the veteran's VR&E program effective 
March 13, 2002 because the veteran was still working on his 
business plan. The letter stated that it was J.B.'s 
understanding that the veteran would begin to participate in 
the program when the business plan was finished and it was 
presented to VA. The letter explained how interruption 
affected the veterans benefits under the program, what could 
happen if the veteran did not re-enter the program or contact 
J.B, and what the veteran could do if he disagreed with the 
decision to interrupt his rehabilitation program.



The record reflects that the veteran submitted a business 
plan to VA on March 20, 2002. At some point in May, the 
veteran also submitted articles of incorporation for his 
business venture. On May 7, 2002, the VA regional office in 
Des Moines, IA sent a letter to the Director of VR&E Service 
in Washington, D.C. requesting clarification on the scope of 
self-employment under Chapter 31. The letter asked whether 
self-employment under Chapter 31 is limited to those business 
proposals where the entitled veteran is the sole proprietor 
or whether VA may consider support of an entitled veteran in 
a partnership venture. The letter also requested guidelines 
to be followed in assessing VA's responsibility and support 
to the entitled veteran if business partnerships are to be 
considered.

On May 13, 2002, J.B. sent the veteran a letter notifying the 
veteran that J.B. had scheduled a meeting with him to review 
his progress in the vocational rehabilitation program. The 
letter notified the veteran of the date, time and place of 
the meeting and stated that "These scheduled meetings are 
very important. They are a basic part of the rehabilitation 
program you signed."

A note in the file reflects that the veteran called VA on May 
21, 2002 and stated that he could not attend the meeting and 
wanted to "reschedule when we hear back from CO regarding 
his request for support in a self employment plan."

An October 2002 letter from VA to the veteran stated that VA 
was denying the veteran's request for assistance to pursue 
self-employment as a brewhouse owner. The letter explained 
that there were unanswered questions about the financial 
viability of the proposal and the veteran's ability to 
successfully undertake a business venture of this scope. 
Specifically, the letter noted that the veteran's net worth 
and credit worthiness were unclear in that the veteran had 
previously reported no earned income and the only documented 
source of income was the minimal disability benefit received 
from VA. The letter also noted that the veteran did not 
appear to be making any personal financial investment in the 
venture and essentially all pre-startup, startup, and initial 
operating expenses were derived from sale of stock to outside 
investors and from anticipated grants. The letter also noted 
that there was no evidence the veteran had secured a line of 
credit with local lenders or letters of intent from 
anticipated major investors or evidence of financial 
commitment from identified grant sources, or had identified a 
source of contingency funding to cover projected and 
unanticipated short falls in revenue.

In December 2002, J.B. again wrote the veteran to inform him 
that he had arranged an appointment time to meet with the 
veteran to discuss his program with VA VR&E and the letter 
notified the veteran of the date, time and place of the 
appointment. The record does not reflect that the veteran 
appeared for this meeting.

In May 2003, J.B. sent the veteran a letter stating that VR&E 
was still willing to assist the veteran in locating 
employment as a brewer. A June 2007 phone contact from the 
veteran noted that he disagreed with the denial (presumably 
this was in reference to the October 2002 denial letter). In 
July 2003, the veteran spoke with J.B. and stated that he 
would "continue to request for assistance in brewing beer."

An August 2003 letter from VA to the veteran notified him 
that his VR&E program has been discontinued effective August 
23, 2003. The letter stated that the action was taken because 
"we previously advised that we were unable to support your 
proposed self-employment and you are unwilling to consider 
other alternative objectives."

In May 2004, the veteran filed a notice of disagreement with 
the August 2003 letter and noted that he disagreed with 
"being dropped from" the VA VR&E program. In September 
2004, the veteran submitted several letters from individuals 
expressing their intent to invest in the veteran's company. 
After issuance of a statement of the case and timely filing 
of a substantive appeal, the case came before the Board and 
was remanded in May 2005. The remand directed the agency of 
original jurisdiction to issue a survey and analysis of the 
self-employment plan as mandated by 38 C.F.R. §21.257(b) and 
to request any necessary information from the veteran in 
order to conduct the survey and analysis. 

An August 2004 certificate from the Iowa Secretary of State 
shows that the veteran's company, identified as Dubuque 
Brewing Co., was dissolved effective August 2, 2004 for 
failure to deliver its 2004 Biennial Report.

In late May 2005, VA sent the veteran a letter stating that 
his case was previously moved to discontinued status because 
VA did not have adequate information to assess feasibility of 
his proposed self-employment plan and because the veteran was 
not willing to consider other vocational alternatives. The 
letter stated that VA presumed the veteran was still 
interested in pursuing the self-employment plan and asked the 
veteran to submit a revised copy of his business plan, 
updating any data that may have changed since it was drafted 
in March 2002. VA also asked the veteran to provide 
verification of his personal net worth and the amount he 
proposed to invest in the venture. The letter noted that 
submission of this evidence by July 1, 2005 would be 
considered as evidence of cooperation and a basis for re-
opening his VR&E claim.

In June 2005, the veteran called VA with questions about the 
status of his program. The veteran spoke with A.W. and 
claimed to have not received the May 2005 letter. A.W. 
informed the veteran that upon receipt of the information 
requested in the May 2005 letter, VA would have a staff 
member at SBA conduct a review of his business plan proposal. 
A.W. agreed to resend the May 2005 letter to the veteran and 
extend the response time to August 1, 2005.

In June 2005, the RO received a response from the Director, 
VR&E regarding the RO's request for an advisory opinion 
regarding whether or not a partnership venture could qualify 
as self-employment for Chapter 31 VR&E benefits. The letter 
referenced a December 10, 2002 General Counsel (GC) Opinion 
which stated that "the individual's filing of a tax return 
indicating the nature of his/her business is self-employment 
(and paying self-employment taxes) is sufficient to use as 
the basis for concluding that he/she is self-employed. The 
letter stated that, based on this GC Opinion, VR&E supported 
both sole proprietor and business partnership self-employment 
plans if the veteran's business proposal clearly identified, 
addressed, and met the following criteria:  1) the nature of 
the veteran's business is legally classified as self-
employment, 2) the veteran will be required to pay self-
employment taxes and 3) the veteran will be required to file 
a self-employment tax return.

In July 2005, the veteran contacted VA and spoke with A.W. 
with respect to the May 2005 letter that VA sent the veteran. 
The veteran reported that he was unable to timely provide an 
updated copy of his business plan and did not offer to 
provide any information regarding his personal resources. 
A.W. also advised the veteran of the June 2005 advisory 
opinion from the Director, VR&E and asked the veteran whether 
his 2002 business plan met the criteria identified in the GC 
Opinion. The veteran responded that he had already had 
several businesses - some were incorporated and others were 
sole proprietorships. The veteran did not provide the 
requested information regarding whether or not the current 
business proposal identified his business as self-employment 
and whether he would be required to pay self-employment 
taxes.

Law and Regulations

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation (VR) training are set out in 38 
C.F.R. § 21.1(b). The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40. 38 C.F.R. § 
21.1(b)(1). The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran. 38 C.F.R. § 21.1(b)(2). The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved. 38 C.F.R. § 21.1(b)(3).

The VA shall determine the reasonable feasibility of 
achieving a vocational goal in each case in which a veteran 
has either an employment handicap or a serious employment 
handicap. The term "vocational goal" means a gainful 
employment status consistent with the veteran's abilities, 
aptitudes and interests. 38 U.S.C.A. §§ 3101, 3106 (West 2002 
& Supp. 2007), 38 C.F.R. § 21.53 (2007).

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary. 
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) the veteran 
declines to initiate or continue the rehabilitation process; 
(2) unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) the veteran voluntarily withdraws from the 
program; and/or (6) the veteran fails to progress in the 
program.

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and 
Cooperation, provides:

 (a) General. The successful development and implementation 
of a program of rehabilitation services require the full and 
effective participation of the veteran in the rehabilitation 
process.

(1) The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; (2) The staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part; and (3) VA staff shall take required 
action when the veteran's conduct and cooperation are not 
satisfactory. (See § 21.364)

(b) VA responsibility. VA shall make a reasonable effort to 
inform the veteran and assure his or her understanding of:

(1) The services and assistance which may be provided under 
Chapter 31 to help the veteran maintain satisfactory 
cooperation and conduct and to cope with problems directly 
related to the rehabilitation process, especially counseling 
services; (2) Other services which VR&C staff can assist the 
veteran in securing through non-VA programs; and (3) The 
specific responsibilities of the veteran in the process of 
developing and implementing a program of rehabilitation 
services, especially the specific responsibility for 
satisfactory conduct and cooperation.

(c) Veteran's responsibility. A veteran requesting or being 
provided services under Chapter 31 must:



(1) Cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan; (2) Arrange 
a schedule which allows him or her to devote the time needed 
to attain the goals of the rehabilitation plan; (3) Seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan; (4) Conform to procedures established by VA governing 
pursuit of a rehabilitation plan including: (i) Enrollment 
and reenrollment in a course; (ii) Changing the rate at which 
a course is pursued; (iii) Requesting a leave of absence; 
(iv) Requesting medical care and treatment; (v) Securing 
supplies; and (vi) Other applicable procedures. (5) Conform 
to the rules and regulations of the training or 
rehabilitation facility at which services are being provided.

(d) Responsibility for determining satisfactory conduct and 
cooperation. VR&C staff with case management responsibility 
in the veteran's case will: (1) Monitor the veteran's conduct 
and cooperation as necessary to assure consistency with 
provisions of paragraph (c) of this section. (2) Provide 
assistance which may be authorized under Chapter 31, or for 
which arrangements may be made under other programs to enable 
the veteran to maintain satisfactory conduct and cooperation.

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and 
Cooperation, provides:

(a) General. If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist. In any case in which such services and assistance have 
been discontinued, VA may reinstitute such services and 
assistance only if the counseling psychologist determines 
that:

(1) The unsatisfactory conduct or cooperation of such veteran 
will not be likely to recur; and (2) The rehabilitation 
program which the veteran proposes to pursue (whether the 
same or revised) is suitable to such veteran's abilities, 
aptitudes, and interests.



(b) Unsatisfactory conduct or cooperation exists. When the 
case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:

(1) Discuss the situation with the veteran; (2) Arrange for 
services, particularly counseling services, which may assist 
in resolving the problems which led to the veteran's 
unsatisfactory conduct or cooperation; (3) Interrupt the 
program to allow for more intense efforts, if the 
unsatisfactory conduct and cooperation persist. If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found. When mitigating circumstances exist, the case may be 
continued in "interrupted" status until VA staff determines 
the veteran may be reentered into the same or a different 
program because the veteran's conduct and cooperation will be 
satisfactory, or if a plan has been developed, to enable the 
veteran to reenter and try to maintain satisfactory conduct 
and cooperation. Mitigating circumstances include: (i) The 
effects of the veteran's service and nonservice-connected 
condition; (ii) Family or financial problems which have led 
the veteran to unsatisfactory conduct or cooperation; or 
(iii) Other circumstances beyond the veteran's control.

It is the Board's responsibility to evaluate the entire 
record. See 38 U.S.C.A. 
§ 7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra



Analysis

Turning first to the issue of entitlement to support for 
requested self-employment, the Board finds that the veteran 
is not entitled to support as he has failed to submit 
sufficient documentation to enable VA to determine if his 
proposed self employment meets the legal criteria for self 
employment under Chapter 31 for VR&E purposes and because he 
has failed to submit sufficient financial documentation to 
allow VA to conduct a survey and analysis of the proposed 
self-employment plan. 

As noted above, from 1999 to 2001, VA repeatedly requested 
information regarding the veteran's proposed self-employment 
plan for VR&E. In February 2002, the veteran called VA to say 
the business plan was ready and he would be providing it  in 
the immediate future. The record reflects that the veteran 
had still not provided VA with a copy of the business plan as 
of March 5, 2002, so VA interrupted his VR&E program as of 
the same date. The veteran then submitted to VA a copy of his 
business plan on March 20, 2002 and subsequently, a copy of 
the articles of incorporation for his company. VA then sought 
legal guidance from VA's Director, VR&E, regarding whether or 
not the veteran's proposed business venture could be 
classified as "self employment" for VR&E purposes.

In May 13, 2002 correspondence, VA notified the veteran that 
a meeting had been scheduled between him and a VA 
representative to discuss the veteran's progress in the VR&E 
program. The letter clearly notified the veteran that the 
meeting was critical and a basic part of the VR&E program 
that the veteran had signed. The record reflects that after 
receiving the letter, the veteran called VA and stated that 
he could not attend the meeting and would not want to 
reschedule until after VA had heard from "CO regarding his 
request for support in a self-employment plan." 

In October 2002, VA notified the veteran that it was denying 
his request for support for self-employment as a brewhouse 
owner because the veteran had not provided sufficient 
information regarding his business plan in order to allow VA 
to appropriately evaluate the viability of the business 
venture. The letter specifically advised the veteran of 
additional information that was needed such as evidence of 
establishment of a line of credit, evidence of a source of 
contingency funding, and evidence of the veteran's net worth 
and credit worthiness.

In December 2002, VA sent the veteran a letter notifying him 
of a meeting that had been scheduled to discuss the veteran's 
VR&E program. In May 2003 correspondence, VA sent the veteran 
another letter which informed him that VA was willing to 
assist the veteran in locating employment as a brewer. The 
only response to these letters from the veteran was a phone 
call in July 2003 in which the veteran stated that he would 
"contintue to request for assistance in brewing beer."

An August 2003 VA letter to the veteran notified him that his 
vocational rehabilitation program had been discontinued as of 
August 23, 2003 because VA was unable to support his proposed 
self-employment and he was "unwilling to consider other 
alternative objectives."

After the May 2005 Board remand which dictated that VA 
conduct a survey and analysis of the feasibility of the 
veteran's self-employment plan pursuant to the provisions of 
38 C.F.R. § 21.257(b), VA sent the veteran May and June 2005 
letters which requested an updated version of the veteran's 
business plan, updating any data that had changed since March 
2002 and asking for verification of the veteran's personal 
net worth and the amount he proposed to invest in the 
venture. 

In June 2005 correspondence, the office of VA's Director of 
VR&E cited a December 10, 2002 VA GC Opinion which stated 
that a business venture such as the veteran's could be 
considered self-employment under a Chapter 31 VR&E benefits 
program as long as: 1) the nature of the veteran's business 
is legally classified as self-employment, 2) the veteran will 
be required to pay self-employment taxes, and 3) the veteran 
will be required to file a self-employment tax return. 

In June 2005, the veteran called VA and spoke with A.W. As 
the veteran claimed to have not received the May 2005 letter, 
A.W. informed the veteran of the need to submit the 
additional financial documentation as described in the May 
2005 letter and to submit documentation showing his business 
venture met the criteria described in the June 2005 letter 
from VA's Director of VR&E. To this date, the veteran has not 
submitted any of the requested information. 

As explained above, VA will discontinue a veteran's VR&E case 
when there is unsatisfactory conduct and cooperation. 38 
C.F.R. § 21.364, pertaining to unsatisfactory conduct and 
cooperation, provides that if VA determines that a veteran 
has failed to maintain satisfactory conduct or cooperation, 
VA may, after determining that all reasonable counseling 
efforts have been made and are found not reasonably likely to 
be effective, discontinue services and assistance to the 
veteran, unless the case manager determines that mitigating 
circumstances exist. 

As described in detail above, the record reflects that VA has 
made consistent, concerted efforts to assist the veteran with 
development of a viable business plan for self-employment 
purposes for VR&E. Specifically, VA contracted with multiple 
professionals to provide extensive technical and legal 
services to the veteran to assist him with development of a 
viable business plan and arranged several meetings with the 
veteran to discuss his progress. 

However, the record also reflects that the veteran has 
repeatedly failed to provide requested information and failed 
to attend scheduled meetings. Most importantly, the veteran 
has failed to provide documentation showing that his proposed 
business venture meets the legal criteria for "self 
employment" for purposes of Chapter 31 VR&E and he has 
failed to submit sufficient documentation to allow VA to 
conduct a comprehensive survey and analysis of the 
feasibility of the veteran's proposed self-employment plan. 
As such, VR&E services to the veteran were properly 
discontinued and the veteran is not entitled to support for 
self-employment pursuant to VA VR&E services.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Support for requested VA self-employment rehabilitation 
services is denied.

Continuance of VA vocational rehabilitation services is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


